UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6429


CHRIS A. JONES,

                     Plaintiff - Appellant,

              v.

T. MCKOY, Superintendent; MR. JOHNSON, Superintendent; CAPTAIN
SOUTHHALL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-ct-03199-D)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chris A. Jones, Appellant Pro Se. Alan Dale McInnes, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chris A. Jones appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Jones that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Jones has

waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2